Dixossr, J.
(dissenting). The question in issue at the trial of this cause was, whether an alleged transfer of stock in the ■ defendant association, belonging to the plaintiff, was valid.
It appeared that one Belisle had attempted to execute such a transfer as agent of the plaintiff, but the defendant refused to recognize his authority unless he filed with the association his power of attorney. This he would not do, as he claimed it was a general power of attorney. Afterwards, in June, 1884, he produced the certificate of stock, with a transfer endorsed thereon, purporting to be signed by the plaintiff herself in presence of Belisle, and the defendant, believing the signature to be genuine, recognized the transfer and issued a new certificate to the transferee.
The plaintiff insisting that the signature thus endorsed was forged by Belisle, the defendant endeavored to prove that Belisle had general authority from the plaintiff to execute such instruments as this transfer on her behalf, so that, even though the signature was not written by her own hand, it was binding upon her. The evidence introduced by the defendant to this end was, at the close of the case, overruled by the trial judge, upon the ground that, as the defendant had relied, in the transaction, upon an instrument purporting and believed to be *196signed by the principal herself, it could not now stand upon the proposition that the instrument was executed under a general agency; and the sole question submitted to the jury was, whether the disputed signature had been made by the-plaintiff herself or at her special request, for the particular-purpose of transferring the stock. To this defendant excepted.
It is clear that the doctrine thus enunciated is unsound. If Belisle had authority from the plaintiff broad enough to cover the transfer of' her stock, and in execution of it signed her name to an instrument in terms transferring it, there is no-legal principle according to which his deceit, as to the hand that wrote the signature, could destroy the validity of the-transfer. It seems to have been supposed at the trial that the defendant was estopped by the belief on which it acted in-the negotiation, but, since the conduct of the person representing the plaintiff in the transaction was precisely the same-in its effect upon her as it would have been if the defendant had believed what it now asserts, that the signature was made-under the authority of the plaintiff, the essentials of an estoppel are wanting.
The -question therefore arises, whether the evidence overruled was such as would warrant a finding that Belisle had authority to execute the transfer.
The testimony, in substance, was, that'Belisle had for about twenty years lived with the plaintiff, who was illiterate; that he held her written power of attorney, given in July, 1878,. the concluding clause of which was, “ with full power of substitution * * * as well as to sign my name in all business transactions; ” that thereafter he had collected her rents, the price of her real estate sold, her stock dividends and other moneys, had deposited her money in bank and had drawn and signed checks against it, and had signed her receipts, her contracts for the erection of buildings, and a deed of her land; that she had declared herself responsible for any contracts made by Belisle, as he was her manager, that he could do all her business, and his power of attorney was all .right; that he also had possession of all her papers, including; *197her stock certificates; and that, for over two years after discovering that he had transferred her- stock in the defendant •association, she refrained from suing to recover it, and brought her suit after Belisle’s death.
These circumstances, I think, would warrant an inference that the transfer of stock was within the scope of Belisle’s authority, and therefore they should have been submitted to the jury. Because the testimony to establish them was overruled, the judgment should be reversed.
Justices Depue, Reed and Magie and Judge Smith concur in this opinion.
For affirmance—The Chancellor, Chief Justice, Van Syckel, Brown, Whitaker. 5.
For reversal—Depue, Dixon, Magie, Reed, Smith. 5.